The judgment of the Supreme Court was entered November 17th 1879,
Per Curiam.
The appropriation made by Lang of the moneys payable at his death on the beneficiary certificate, could be revoked by him only in the mode appointed in the regulations adopted by the Grand Lodge of the Ancient Order of United Workmen, by whom it was issued. They had an unquestionable right to make such a regulation. The regulation was that “any member holding a beneficiary certificate desiring at any time to make a new direction as to its, payment, may do so by authorizing such change in writing, on the back of his beneficiary certificate in the form prescibed, — attested by the recorder, with the seal of the lodge attached, and by the payment to the Grand Lodge of the sum of fifty cents.” No doubt it was adopted with a view to prevent the lodge from being involved in litigation with outside claimants. If Lang could revoke it by will — there is no reason why he could not do so by parol. If it was his so absolutely that he could dispose of it by will, it would undoubtedly be liable for his debts. One object of this regulation was to prevent this, and to secure it to such persons as he might desire. We think the decree of the Orphans’ Court was right.
"Decree affirmed and appeal dismissed at the costs of the appellant.